McCLELLAN, J.
The city court in setting aside its previous judgment proceeded on the theory that whether the suit had in a sense been commenced or not by the lodgment of an affidavit and claim bond with the sheriff, those papers were not properly in the court and the case was not properly before the court when the judgment was rendered j since the statute only authorized their return to a subsequent berm of the court; and hence that the jurisdiction of the court over the subject matter had not attached when the judgment was rendered, and it was void. The case in this view is not distinguished in principle from that of Johnson v. Dismukes, 104 Ala. 520; and upon the authority of that case the judgment vacating the former judgment must he
Affirmed,